UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-KSB Amendment No. 1 (Mark One) [x] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2006 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 1-32881 Industrial Enterprises of America, Inc. (Name of Small Business Issuer in its charter) Nevada 13-3963499 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 711 Third Avenue, Suite 1505, New York, New York 10017 (Address of principal executive offices) (Zip Code) Issuer’s telephone number (212) 490-3100 Securities registered under Section 12(b) of the Exchange Act: Title of each class registered Name of each exchange on which registered NoneNone Securities registered under Section 12(g) of the Exchange Act: Common Stock, $0.001 par value (Title of class) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ ] No [X] Check if no disclosure of delinquent filers in response to Item 405 of Regulation S-B is contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. [ ] Issuer's revenues for the fiscal year ended June 30, 2006 were approximately $31,000,000. The aggregate market value of common stock held by non-affiliates as of September 25, 2006 was approximately $46,700,000 The number of shares of common stock of the registrant outstanding as of September 25, 2006 was 7,831,480 Transitional Small Business Disclosure Format (check one): Yes [ ] No [X] Explanatory Note As previously disclosed by Industrial Enterprises of America, Inc., a Nevada corporation (the “Company”), in Amendment No. 1 to the Transition Report on Form 10-KSB for the year ended June 30, 2006, filed with the Securities and Exchange Commission (the “SEC”) on November 14, 2006, the Company amended and restated its financial statements, including the notes therein, for the year ended June 30, 2006, in order to correct an error for recording restricted cash in an attorney’s escrow account. The Company also made corrections to accrue for penalties related to registration rights and to correct the fair value of the warrants related to liabilities and the accretion.This Amendment No. 1 (this “Amendment No.1”) to the Annual Report on Form 10-KSB for the year ended June 30, 2006 makes the same correction to the Company’s unaudited financial statements for such period. Pursuant to the rules of the SEC, Item 13, "Exhibits," of Part III of the Annual Report on Form 10-KSB for the year ended June 30, 2006 (the “Original Filing”), has been amended to contain updated certifications from our Chief Executive Officer and Chief Financial Officer, as required by Sections 302 and 906 of the Sarbanes-Oxley Act of 2002. This Amendment No. 1 only amends and restates the Items described above to reflect the effects of the restatement, and we have not modified or updated other disclosures presented in our Original Filing. Accordingly, this Amendment No. 1 does not reflect events occurring after the filing of the Original Filing and does not modify or update those disclosures affected by subsequent events, except as specifically referenced herein. Information not affected by this Amendment No.1 is unchanged and reflects the disclosuresmade at the time of the Original Filing on November 14, 2006. Table of Contents Page Recent Developments i Part I Item 1. Description of Business…………… 1 Item 2. Description of Property…………… 16 Item 3. Legal Proceedings…………… 16 Item 4. Submission of Matters to a Vote of Security Holders……………. 17 Part II Item 5. Market for Common Equity and Related Stockholder Matters…………… 17 Item 6. Management’s Discussion and Analysis or Plan of Operations…………… 21 Item 7. Financial Statements……………. 24 Item 8. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure……… 24 Item 8A. Controls and Procedures………… 25 Item 8B. Other Information…………… 25 Part III Item 9. Directors, Executive Officers, Promoters and Control Persons; Compliance with Section 16(a) of the Exchange Act… 26 Item 10. Executive Compensation……………. 29 Item 11. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters……. 31 Item 12. Certain Relationships and Related Transactions……. 33 Item 13. Exhibits ……………. 34 Item 14. Principal Accountant Fees and Services…………… 35 Recent Developments Potential Acquisition As disclosed by the Company in a Current Report on Form 8-K filed with the Commission on June 23, 2006, the Company issued a press release on June 19, 2006 announcing that management had signed a letter of intent to purchase a well-established automotive aftermarket filler and supplier. On Monday, July 10, 2006, the Company updated such press release by issuing another press release announcing that due diligence regarding the acquisition is ongoing. As of the date of the filing of this Annual Report on Form 10-KSB for the fiscal year ended June 30, 2006, the acquisition is still pending. i PART I Item 1. Description of Business. We operate as a holding company with four wholly owned subsidiaries, EMC Packaging, Inc., a Delaware corporation ("EMC"), Unifide Industries Limited Liability Company, a New Jersey limited liability company ("Unifide"), Todays Way Manufacturing, LLC, a New Jersey limited liability company ("Todays Way"), and Spinwell Holding Company, LLC, an Ohio limited liability company ("Spinwell"). EMC’s business consists of converting hydrofluorocarbon gases (“HFC”) R134a and R152a into branded private label refrigerant and propellant products. Unifide is a leading marketer and seller of automotive chemicals and additives and Todays Way manufactures and packages the products sold by Unifide. Spinwell, through its wholly owned subsidiary Pitt Penn Oil Co., LLC, an Ohio limited liability company (“Pitt Penn”), is a leading manufacturer, marketer and seller of automotive chemicals and additives. A more detailed description of the business of each of our four wholly owned subsidiaries is provided below under “Our Business”. As used in this report, “we”, “us”, “our”, “IEA” and the “Company” each refer to Industrial Enterprises of America, Inc., a Nevada corporation, and its subsidiaries where the context requires. Background The Company was originally incorporated in the State of Florida on June 14, 1990 as Mid-Way Medical Diagnostic Center, Inc. ("Mid-Way (Florida)"). Mid-Way (Florida) was initially engaged in the business of seeking to establish and operate medical and diagnostic centers. During 1991, Mid-Way (Florida) abandoned its efforts to engage in such business. In December 1997, Mid-Way (Florida) effected a reorganization by merging Mid-Way Acquisition Corp. (the “Merger Sub”), a wholly owned Nevada corporation created by Mid-Way (Florida) solely for the purpose of merging with Ciro Jewelry, Inc. ("Ciro Jewelry (Delaware)"), a Delaware corporation. By virtue of the merger, all of the assets, liabilities, and business of Ciro Jewelry (Delaware) became the assets, liabilities, and business of the Merger Sub. As a result of the merger, the Merger Sub changed its name to Ciro Jewelry, Inc. ("Ciro Jewelry"); the then-current sole officer and director resigned as the sole officer and director of both the Company and Ciro Jewelry and simultaneously appointed Murray Wilson as the sole director of each entity. In December 1997, Mid-Way (Florida) changed its name to Ciro International, Inc. ("Ciro"); at the same time, Ciro merged with Mid-Way Medical and Diagnostic Center, Inc., a Nevada corporation, which was established solely for the purpose of changing the domicile of the Company from the State of Florida to the State of Nevada. On April 21, 2003, Ciro and Advanced Bio/Chem, Inc., a Texas corporation (“ABC Texas”) entered into an Agreement and Plan of Merger (the “Merger Agreement”) whereby a wholly owned subsidiary of Ciro, Ciro Acquisition Corp., a Texas corporation (which was inappropriately identified in the Merger Agreement as Advanced Bio/Chem Acquisition Corp.), merged with and into ABC Texas in a tax free exchange of shares at which time ABC Texas became a wholly owned subsidiary of Ciro (the "Merger"). On June 12, 2003, the effective date of the Merger, the stockholders of ABC Texas received shares of Ciro on a one-for-one basis in exchange for their shares in ABC Texas. As a result of the Merger, on the effective date, the stockholders of ABC Texas held approximately 65%of the issued and outstanding shares of common stock of the Company, and the Company owned 100% of the issued and outstanding shares of common stock of ABC Texas. At the effective time of the Merger, the officers of ABC Texas remained the management team of ABC Texas and certain of those employees became officers of the Company. Following the Merger, the Board of Directors of the Company consisted of persons nominated by the stockholders of ABC Texas prior to the Merger. The Company amended its Articles of Incorporation to change its name from “Ciro International, Inc.” to “Advanced Bio/Chem, Inc.” by filing a Certificate of Amendment on June 20, 2003 with the Secretary of State of Page 1 Nevada. On December 9, 2004, the Company amended its Articles of Incorporation to change its name from “Advanced Bio/Chem, Inc.” to “Industrial Enterprises of America, Inc.” by filing a Certificate of Amendment with the Secretary of State of Nevada. Until June 2003, we existed primarily as a holding company, and accordingly, our operations were those of our former operating subsidiary, Ciro Jewelry. Until late 2002, our main source of income derived from the licensing of the “Ciro” name. Effective June 9, 2003, we sold all of the issued and outstanding common stock of our wholly owned subsidiary, Ciro Jewelry, to Merchant’s T&F, Inc. (“MT&F”), a company owned by Mr. Wilson, our majority stockholder at the time of such sale (the “Ciro Stock Sale”). The sale price for the Ciro Stock Sale was $4,000, which was equivalent to the amount owed by us to MT&F for management fees. Ciro Jewelry owns a trademark for the “Ciro” jewelry name in certain countries. Until December 31, 2002, we licensed this trademark and received royalties from such licenses. Following December 2002, Ciro Jewelry became a “shell” corporation with no defined business purpose and began the process of searching for a new line of business or a merger candidate. Even before the Ciro Stock Sale, we did not own or hold leases to any stores. All individual licensees of the “Ciro” trademark were responsible for owning their own stores as well as securing their own merchandise. We did not manufacture or distribute the products sold under the “Ciro” name, nor did we secure the source or availability of materials used to manufacture the “Ciro” products. These responsibilities were left up to the individual licensees. As such, we had no research and development costs. Following the Ciro Stock Sale and through December 31, 2003, we operated through ABC Texas (d/b/a ProteEx), our wholly owned subsidiary, as a biotechnology company utilizing protein identification for cancer discovery and applying proteomics to the medical diagnostic market, principally hospitals and other medical facilities. Our products were in the form of diagnostic tests. Principal national markets included diagnostics and drug discovery and development in the United States and Canada. In May 2004, we entered into an Asset Purchase Agreement (the “Power3 Agreement”) with Power3 Medical Products, Inc., a New York corporation ("Power3"), Steven B. Rash and Ira Goldknopf (collectively, the "Shareholders") (the "Power3 Sale"). According to our records, the sale to Power3 was approved by our shareholders voting by proxy. Pursuant to the Power3 Agreement, we sold to Power3 all of our assets in consideration for 15,000,000 shares of the common stock of Power3 and Power3’s assumption of, or the Shareholders’ payment of, all of our liabilities. The assets we disposed of included all tangible personal property, intellectual property, contract rights and intangible property, including goodwill. In consideration for the benefits that they received by virtue of the transaction, each of the Shareholders agreed to make the representations, warranties, and indemnifications in the Power3 Agreement jointly and severally, along with the Company, and each of the Shareholders agreed to enter into and be bound by a Non-Competition Agreement and an Employment Agreement containing, among other things, covenants respecting confidentiality, non-competition and non-solicitation. Following the Power3 Sale, we were once again a shell entity with no defined business purpose. On May 12, 2005, we filed a Current Report on Form 8-K to disclose that our managementwas reviewing the Power3 Sale. Under the Power3 Agreement, Power3 agreed to purchase all of the assets and assume all of the liabilities (with the exception of those specifically excluded) of the Company. Additionally, Section 4.5 of the Power3 Agreement provided that the Shareholders would repay our indebtedness within five (5) business days of the closing date of the Power3 Sale. However, following such sale, $2.8 million in liabilities remained on the books of the Company. Power3 contends that the terms of the Power3 Agreement are not clear and are therefore subject to different interpretations. Our management notes Mr. Rash owned approximately 3.92% of the Company’s common stock at the time of the Power3 Sale and Mr. Goldknopf owned approximately 8.23% of the Company’s common stock, resulting in their indirect beneficial ownership at the time of the transaction of an aggregate of approximately 182,250 (post split) shares. We have since informed the Shareholders that management has determined to suspend the shares of our common stock owned by the Shareholders while it investigates whether they breached the fiduciary Page 2 duties that may have been owed by each of them to us, among other matters. On August 8, 2005 we filed suit against Power3 and the Shareholders with respect to the matters discussed in this paragraph. In connection with this dispute, we cancelled the debt of certain former officers, directors and shareholders totaling $699,453 during the quarter ended March 31, 2005 based on a determination that such debt should have been either assumed by Power3 or paid by the Shareholder upon consummation of the Power3 Sale.
